Exhibit 10.2


INDEMNIFICATION AGREEMENT
{Officer Form}


This Agreement is made and entered into this ____ day of ________________ (the
“Agreement”), by and between Rogers Corporation, a Massachusetts corporation
(the “Company,” which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company and any
domestic or foreign predecessor entity of Rogers Corporation in a merger) and
(“Indemnitee,” which term shall include, unless the context requires otherwise,
the estate or personal representative of such person).


WHEREAS, it is essential to the Company that it be able to retain and attract as
officers the most capable persons available;


WHEREAS, the substantial increase in corporate litigation has subjected officers
to expensive litigation risks and expenses, and the limitations on the
availability of directors and officers liability insurance have made it, or may
in the future make it, increasingly difficult for the Company to attract and
retain such persons;


WHEREAS, the Bylaws of the Company require the Company to indemnify and advance
expenses to its officers to the fullest extent permitted by applicable law, and
permit it to make other indemnification arrangements and agreements;


WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Bylaws or any change in the ownership of the Company or the
composition of its Board of Directors); and


WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement
in continuing as an officer of the Company.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.   Definitions.
 
(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as an officer and, if applicable, a director of the Company, (ii) in
any capacity with respect to any employee benefit plan applicable to the Company
or any Subsidiary at the request of the Company, or (iii) as a director,
officer, partner, trustee, employee, or agent of any other Entity at the request
of the Company.  For purposes of subsection (ii) and (iii) of this Section 1(a),
if Indemnitee is serving or has served in any capacity with respect to an
employee benefit plan applicable to the Company or any Subsidiary, or as a
director, officer, partner, trustee, employee or agent of a Subsidiary,
Indemnitee shall be deemed to be serving at the request of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  “Entity” shall mean any domestic or foreign corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan,
foundation, association, organization or other entity.
 
(c) “Expenses” shall mean all fees, costs and expenses incurred by Indemnitee in
connection with any Proceeding (as defined below), including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 10 and 11(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.
 
(d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.
 
(e) “Liabilities” shall mean obligations to pay judgments, settlements,
penalties, fines including excise taxes assessed with respect to employee
benefit plans, or reasonable expenses incurred with respect to Proceedings.
 
(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.
 
(g) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.
 
2.   Services of Indemnitee.  In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as an
officer and, if applicable, a director of the Company.  However, this Agreement
shall not impose any obligation on Indemnitee or the Company to continue
Indemnitee’s service to the Company beyond any period otherwise required by law
or by other agreements or commitments of the parties, if any.
 
 
2

--------------------------------------------------------------------------------

 
 
3.   Agreement to Indemnify.  The Company agrees to indemnify Indemnitee as
follows:
 
(a) Proceedings Other Than By or In the Right of the Company.  Subject to the
exceptions contained in Section 4(a) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).
 
(b) Proceedings By or In the Right of the Company.  Subject to the exceptions
contained in Section 4(b) below, if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Company against all Indemnifiable Expenses.
 
(c) Conclusive Presumption Regarding Standard of Care.  In making any
determination required to be made under Massachusetts law with respect to
entitlement to indemnification hereunder, the person, persons or Entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee submitted a request therefor in accordance
with Section 5 of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or Entity of any determination contrary to that presumption.
 
4.   Exceptions to Indemnification.  Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than with respect to any specific claim, issue or matter involved in the
Proceeding out of which Indemnitee’s claim for indemnification has arisen, as
follows:
 
(a) Proceedings Other Than By or In the Right of the Company.  If
indemnification is requested under Section 3(a) and it has been finally
adjudicated by a court of competent jurisdiction in The Commonwealth of
Massachusetts that, with respect to such specific claim, issue or matter,
Indemnitee (i) did not conduct himself or herself in good faith in the
reasonable belief that his or her conduct was (A) in the best interest of the
Company or such other Entity, or (B) at least not opposed to the best interests
of the Company or such other Entity; (ii) did not conduct himself or herself, to
the extent such matter related to service with respect to an employee benefit
plan, in the reasonable belief that his or her conduct was in the best interests
of the participants or beneficiaries of such employee benefit plan, or (iii)
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was lawful, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Proceedings By or In the Right of the Company.  If indemnification is
requested under Section 3(b) and
 
(i)           it has been finally adjudicated by a court of competent
jurisdiction in The Commonwealth of Massachusetts that, with respect to such
specific claim, issue or matter, Indemnitee (i) did not conduct himself or
herself in good faith in the reasonable belief that his or her conduct was (A)
in the best interest of the Company or such other Entity, or (B) at least not
opposed to the best interests of the Company or such other Entity; or (ii) did
not conduct himself or herself, to the extent such matter related to service
with respect to an employee benefit plan, in the reasonable belief that his or
her conduct was in the best interests of the participants or beneficiaries of
such employee benefit plan, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or
 
(ii)           it has been finally adjudicated by a court of competent
jurisdiction in The Commonwealth of Massachusetts that Indemnitee is liable to
the Company with respect to such specific claim, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder with respect to such
claim, issue or matter, unless a court of competent jurisdiction in The
Commonwealth of Massachusetts shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Indemnifiable Expenses which such court shall deem proper; or
 
(iii)           it has been finally adjudicated by a court of competent
jurisdiction in The Commonwealth of Massachusetts that Indemnitee is liable to
the Company for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law, Indemnitee shall not be entitled to
payment of Indemnifiable Expenses hereunder.
 
    (c) Determination of Good Faith.  For purposes of determining “good faith”
hereunder, the Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s conduct was based primarily on (i) the records or books of account
of the Company or the applicable Entity, including financial statements, (ii)
information supplied to Indemnitee by or at the direction of other members of
the management of the Company or the applicable Entity in the course of their
duties, (iii) the advice of legal counsel for the Company or the applicable
Entity, or (iv) information or records given or reports made to the Company or
the applicable Entity by an independent certified public accountant, by an
appraiser or other expert selected with reasonable care by the Company or the
applicable Entity.  The provisions of this clause shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have acted in good faith.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Insurance Proceeds.  To the extent payment is actually made to the
Indemnitee under a valid and collectible insurance policy in respect of
Indemnifiable Amounts in connection with such specific claim, issue or matter,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder
except in respect of any excess beyond the amount of payment under such
insurance.
 
5.   Procedure for Payment of Indemnifiable Amounts.  Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim.  The Company shall pay such Indemnifiable Amounts to Indemnitee promptly,
and in any event within thirty (30) calendar days of receipt of the request.  At
the request of the Company, Indemnitee shall furnish such documentation and
information as are reasonably available to Indemnitee and necessary to establish
that Indemnitee is entitled to indemnification hereunder.
 
6.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is wholly successful, on the
merits or otherwise, in any Proceeding, Indemnitee shall be indemnified against
all Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter.  For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, by
reason of settlement, judgment, order or otherwise, shall be deemed to be a
successful result as to such claim, issue or matter.


7.           Effect of Certain Resolutions.  Neither the settlement or
termination of any Proceeding nor the failure of the Company to award
indemnification or to determine that indemnification is payable shall create a
presumption that Indemnitee is not entitled to indemnification hereunder.  In
addition, the termination of any proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not create
a presumption that Indemnitee (i) did not conduct himself or herself in good
faith in the reasonable belief that his or her conduct was (A) in the best
interest of the Company or such other Entity, or (B) at least not opposed to the
best interests of the Company or such other Entity; (ii) did not conduct himself
or herself, to the extent such matter related to service with respect to an
employee benefit plan, in the reasonable belief that his or her conduct was in
the best interests of the participants or beneficiaries of such employee benefit
plan, or (iii) with respect to any criminal Proceeding, had no reasonable cause
to believe that his or her conduct was lawful.


8.           Agreement to Advance Expenses; Undertaking.  The Company shall
advance all Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding, including a Proceeding by or in the right of the Company, in
which Indemnitee is involved by reason of such Indemnitee’s Corporate Status,
whether prior to or after final disposition of such Proceeding.  To the extent
required by Massachusetts law, Indemnitee hereby undertakes to repay any and all
of the amount of Indemnifiable Expenses paid to, or amounts paid on behalf of,
Indemnitee if it is finally determined by a court of competent jurisdiction in
The Commonwealth of Massachusetts that Indemnitee is not entitled under this
Agreement to indemnification with respect to such Expenses.  This undertaking is
an unlimited general obligation of Indemnitee.


 
5

--------------------------------------------------------------------------------

 
 
9.           Procedure for Advance Payment of Expenses.  Indemnitee shall submit
to the Company (i) a written request specifying the Indemnifiable Expenses for
which Indemnitee seeks an advancement under Section 8 of this Agreement,
together with documentation evidencing that Indemnitee has incurred such
Indemnifiable Expenses; (ii) a written affirmation of his or her good faith
belief that he or she (a) conducted himself or herself in good faith in the
reasonable belief that his or her conduct was (I) in the best interest of the
Company or such other Entity, or (II) at least not opposed to the best interests
of the Company or such other Entity; (b) conducted himself or herself, to the
extent such matter related to service with respect to an employee benefit plan,
in the reasonable belief that his or her conduct was in the best interests of
the participants or beneficiaries of such employee benefit plan, or (c) with
respect to any criminal Proceeding, had reasonable cause to believe that his or
her conduct was lawful; (iii) his or her written undertaking to repay any funds
advanced if it is ultimately determined by a court of competent jurisdiction
that he or she is not entitled to indemnification under this Agreement.  Payment
of Indemnifiable Expenses under Section 8 shall be made no later than thirty
(30) calendar days after the Company’s receipt of such request.
 
10.         Remedies of Indemnitee.
 
(a) Right to Petition Court.  In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition any court of competent
jurisdiction in The Commonwealth of Massachusetts to enforce the Company’s
obligations under this Agreement.
 
(b) Burden of Proof.  In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.
 
(c) Expenses.  The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
10(a) above, or in connection with any claim or counterclaim brought by the
Company in connection therewith, whether or not Indemnitee is successful in
whole or in part in connection with any such action.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Failure to Act Not a Defense.  The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel, or
shareholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.


11.         Defense of the Underlying Proceeding.
 
(a)           Notice by Indemnitee.  Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding which may
result in the payment of Indemnifiable Amounts or the advancement of
Indemnifiable Expenses hereunder; provided, however, that the failure to give
any such notice shall not disqualify Indemnitee from the right, or otherwise
affect in any manner any right of Indemnitee, to receive payments of
Indemnifiable Amounts or advancements of Indemnifiable Expenses unless the
Company’s ability to defend in such Proceeding is materially and adversely
prejudiced thereby.
 
(b)           Defense by Company.  Subject to the provisions of the last
sentence of this Section 11(b) and of Section 11(c) below, the Company shall
have the right to defend Indemnitee in any Proceeding which may give rise to the
payment of Indemnifiable Amounts hereunder with counsel chosen by the Company
with the consent of the Indemnitee (which consent shall not be unreasonably
withheld); provided, however that the Company shall notify Indemnitee of any
such decision to defend within ten (10) calendar days of receipt of notice of
any such Proceeding under Section 11(a) above.  The Company shall not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.  This Section 11(b) shall not apply to a
Proceeding brought by Indemnitee under Section 10(a) above or pursuant to
Section 19 below.
 
(c)           Indemnitee’s Right to Counsel.  Notwithstanding the provisions of
Section 11(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with the position of other defendants in such
Proceeding, (ii) a conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice at the expense
of the Company.  In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny or to recover from Indemnitee
the benefits intended to be provided to Indemnitee hereunder, Indemnitee shall
have the right to retain counsel of Indemnitee’s choice, at the expense of the
Company, to represent Indemnitee in connection with any such matter.


 
7

--------------------------------------------------------------------------------

 


12.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:
 
(a)           Authority.  The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.
 
(b)           Enforceability.  This Agreement, when executed and delivered by
the Company in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Company, enforceable against the Company and its
successors in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally.


13.           Insurance.  Nothing contained in this Agreement shall be deemed to
prohibit the Company from purchasing and maintaining insurance, at its expense,
to protect itself or the Indemnitee against any expense, liability or loss
incurred by it or the Indemnitee in any such capacity, or arising out of the
Indemnitee’s Corporate Status as such, whether or not the Indemnitee would be
indemnifiable against such expense, liability or loss under this Agreement;
provided that the Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 
14.           Contract Rights Not Exclusive.  The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Company’s Restated
Articles of Organization or Bylaws, or any other agreement, vote of shareholders
or directors (or a committee of directors), or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity as a
result of Indemnitee’s Corporate Status.  In no event shall this Agreement limit
the Indemnitee’s right to indemnification contained within the Company’s Bylaws.


15.           Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of
Indemnitee.  This Agreement shall continue for the benefit of Indemnitee and
such heirs, personal representatives, executors and administrators after
Indemnitee has ceased to have Corporate Status.
 
 
8

--------------------------------------------------------------------------------

 
 
16.           Subrogation.  In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of Indemnitee against
other persons, and Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.


17.           Change in Law.  To the extent that a change in Massachusetts law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the Bylaws and
this Agreement, Indemnitee shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be amended to such extent.


18.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.


19.           Indemnitee as Plaintiff.  Except as provided in Sections 10(a) and
(c) of this Agreement and in the next sentence, Indemnitee shall not be entitled
to payment of Indemnifiable Amounts or advancement of Indemnifiable Expenses
with respect to any Proceeding brought by Indemnitee against the Company, any
Entity which it controls, any director or officer thereof, or any third party,
unless the Board of Directors of the Company has consented to the initiation of
such Proceeding.  This Section shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.


20.           Modifications and Waiver.  Except as provided in Section 17 above
with respect to changes in Massachusetts law which broaden the right of
Indemnitee to be indemnified by the Company, no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar), nor shall such waiver constitute a
continuing waiver.


21.           General Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:


(i)          If to Indemnitee, to the address shown on the signature page
hereto.
(ii)          If to the Company, to:


 
9

--------------------------------------------------------------------------------

 


Rogers Corporation
One Technology Drive
P.O. Box 188
Rogers, CT 06263-0188
Attn:  Corporate Secretary


or to such other address as may have been furnished in the same manner by any
party to the other.


22.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts without regard to its rules of conflict of laws.  Each of the
Company and the Indemnitee hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of any court of competent jurisdiction in
The Commonwealth of Massachusetts (the “Massachusetts Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Massachusetts Courts and agrees not to plead or claim in any
Massachusetts Court that such litigation brought therein has been brought in an
inconvenient forum.
 
 


 
[Signature Page Follows Next]
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 

  ROGERS CORPORATION               By:       Name:     Title:              
INDEMNITEE             Name:       Address:

 

                                 

 
11